                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DONTE McCLELLON,                                   CASE NO. C18-0829-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    BANK OF AMERICA, N.A.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. A status conference was scheduled in this
18   matter for November 13, 2018 at 9:00 a.m. Plaintiff failed to appear at the status conference. No
19   later than November 23, 2018, Plaintiff is ORDERED to show cause why sanctions should not
20   be imposed and why the amended complaint should not be dismissed for lack of prosecution.
21          DATED this 13th day of November 2018.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C18-0829-JCC
     PAGE - 1
